Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 12/28/2018 in which Claims 1-25 are presented for examination.
Drawings
The applicant’s drawings submitted on 12/28/2018 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites a “. One or more computer-readable storage media comprising …” However, the usage of the phrase “computer readable medium” is broad enough to include both “non-transitory" and “transitory” (moving electrons, etc) media. The specification does not clearly limit the utilization of a non-transitory computer readable medium. The instant specification clearly states on paragraph [0013] that “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine- readable (e.g., computer-readable) storage medium” and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The Examiner suggests that the Applicant replace the term “computer-readable medium” with the term “non-transitory computer-readable medium” to the medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. Applicant is suggested to review page 4 of the and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, under section II. Subsection (c), which describes a “non-transitory computer readable medium” being patent-eligible subject matter.
As to dependent claims 21-25, they are rejected under 35 U.S.C. § 101 for depending upon the non-statutory subject matter recited by independent claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (U.S. Patent Application Publication 20040250097 A1) in view of Saito (U.S. Patent Application Publication 20030235310 A1).
As to claim 1, Cheung teaches a computing device for secure data transfer, the computing device comprising: a first memory encryption engine and a second encryption engine; a transfer manager to (i) configure the first memory encryption engine and the second memory encryption engine with a first encryption key and (ii) transfer encrypted data from a source component to a destination component via an I/O link between the source component and the destination component (Cheung Pa. [0011]) [An aspect of the method for data encryption and decryption may include the transfer of a block of data from a first memory location to a second memory location in a random access memory such as a DRAM. During the transfer of the block of data from the first memory location, if an encryption mode is selected, the data may be buffered, encrypted, and then stored in the second memory location]; wherein the encrypted data is encrypted with the first encryption key (Cheung Pa. [0013]) [t least one encryption key may be identified for use during encryption of the received data]
It is noted that Cheung does not appear explicitly disclose bypass control logic to bypass the second memory encryption engine; wherein the first memory encryption engine is to perform a cryptographic operation related to the encrypted data using the first encryption key.  
However, Saito discloses bypass control logic to bypass the second memory encryption engine (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2]; wherein the first memory encryption engine is to perform a “cryptographic operation related to the encrypted data” (read decryption) using the first encryption key (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system  more secure (Saito Pa. [0007])

As to claim 2, the combination of Cheung and Saito teaches wherein: the source component comprises the first memory encryption engine; the destination component comprises the second memory encryption engine; to transfer the encrypted data comprises to transfer the encrypted data in response to performance of the cryptographic operation (Cheung Pa. [0011]) [An aspect of the method for data encryption and decryption may include the transfer of a block of data from a first memory location to a second memory location in a random access memory such as a DRAM. During the transfer of the block of data from the first memory location, if an encryption mode is selected, the data may be buffered, encrypted, and then stored in the second memory location]; and to bypass the second memory encryption engine comprises to bypass the second memory encryption engine in response to transfer of the encrypted data (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would  more secure (Saito Pa. [0007])

As to claim 3, the combination of Cheung and Saito teaches wherein: the first memory encryption engine is further to read cleartext data from a cleartext memory of the source component (Saito Pa. [0058]) [the first memory access control circuit may read data that has been written to the first memory, encrypt the thus-read data by a first encryption process, and transfer the encrypted data to the first bus side]; the bypass control logic is further to store the encrypted data in an encrypted memory coupled to the destination component in response to bypass of the second memory encryption engine (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2]; and to perform the cryptographic operation comprises to encrypt the cleartext data using the first encryption key and a tweak associated with the destination component in response to a read of the cleartext data (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
 Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])

As to claim 4, claim 4 recites the claimed that contain respectively similar limitations as claims 1-3, therefore; it is rejected under the same rationale.

As to claim 5, claim 5 recites the claimed that contain respectively similar limitations as claims 1-2, therefore; it is rejected under the same rationale.

As to claims 6, claim 6 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 7, claim 7 recites the claimed that contain respectively similar limitations as claims 1-3, therefore; it is rejected under the same rationale.

As to claim 8, claim 8 recites the claimed that contain respectively similar 

As to claim 9, claim 9 recites the claimed that contain respectively similar limitations as claims 1-4, therefore; it is rejected under the same rationale.

As to claim 10, claim 10 recites the claimed that contain respectively similar limitations as claims 1-2, therefore; it is rejected under the same rationale.  

As to claim 11, the combination of Cheung and Saito teaches wherein to determine whether to bypass the second memory encryption engine comprises to determine whether to bypass the second memory encryption engine based on a memory address associated with the encrypted data (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2] See also,  (US 20170185514 A1) Pa. [0029] (if the memory access request includes a virtual memory address that maps to the DRAM 255 on the second socket (as indicated by the arrow 270), the memory controller may bypass caches on the second socket and directly access the physical location in the DRAM 255 indicated by the physical memory address indicated by the virtual memory address in the memory access transition)
 more secure (Saito Pa. [0007])

As to claim 12, the combination of Cheung and Saito teaches wherein to determine whether to bypass the second memory encryption engine comprises to determine whether a tweak associated with the encrypted data is available to the first memory encryption engine (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])

As to claim 13, claim 13 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.
  
As to claim 14, claim 14 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain respectively similar limitations as claim 2, therefore; it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.
  
As to claim 19, claim 19 recites the claimed that contain respectively similar limitations as claims 1-4, therefore; it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain respectively similar 
 
As to claim 21, claim 21 recites the claimed that contain respectively similar limitations as claim 2, therefore; it is rejected under the same rationale.

As to claim 22, claim 22 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 23, claim 23 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 24, claim 24 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.
 
As to claim 25, claim 25 recites the claimed that contain respectively similar limitations as claims 1-6, therefore; it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491